Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 30, 2015

The Court of Appeals hereby passes the following order:

A15A1513. FRANK JAMES THOMAS v. THE STATE.

      The trial court dismissed Frank James Thomas’s petition for mandamus relief,
and Thomas appealed to this Court.1 The Supreme Court, however, has exclusive
appellate jurisdiction over all cases involving extraordinary remedies, including
mandamus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (5); Ladzinske v. Allen,
280 Ga. 264 (626 SE2d 83) (2006).               Accordingly, this case is hereby
TRANSFERRED to the Supreme Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            04/30/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        The subject of the petition for mandamus was the trial court’s refusal to rule
on Thomas’s motion to vacate and correct a void sentence, which the trial court has
since denied.